Title: To Benjamin Franklin from John Steward et al., 19 April 1779
From: Steward, John
To: Franklin, Benjamin


Honoured Sir
St. Mallows Prison Aprill the 19th 1779
We Make Bold to trouble you with these few Lines to Let your Honour know our Situation at present in hopes that your Honour will Be so good as to Relive from our Confinement and Grant us permission to go on Board of Some american Ship Sir we saild out of Nantucket October the 10 Day 1777 Bound to the Brozells a whaling and had the Misfurtune to Be taken By an English ship and Caried to porthmouth and Lay about Six weeks in porthmouth then they Sent us Down word from London that if we would Consent to go a whaling out of England that they would Relive us and the most of us having No friends Nor aquaintances In England we Consented to go And as we was outward Bound we was taken By a french privateteer and Brought to Haverdegrass where we Remain’d four Months then a Capt. of a privateer hearing that we was Americans Came and asked us to go along with him for one Cruse which was to Be But two Months And we told him that we would If that He would Grant us Liberty to go on Borad of a merican vessell after the two Months was Expired So he Caried us to the Comesary of that place and Both the Comesary and the Capt. Declared that we Should have our Liberty to go As Soon as the two Months was up or Before If so be that we met with any united vessell So Pleas your Honour Sir upon these proposals we went on Board and Served our two Months out and at the End of the sd. two months we Came into St. Mallows and hearing of an american Frigate at Brest and another at Lorian we Demanded our Liberty to go on Board of those Ships But the Comesary of this place and the Capt. told us that we should not go on Board of any american Ship an If we would not go in the sd. privateer that we should go to prison and sir we Concluded to go to prison In order to Send these Lines to your Honour In Hopes that you try to grant us permision to go on Board of these sd. ships there Is Capt Jones that we hear Is very short of people Like wise the Relience Frigate at Breast and sir we would Not want Greater pleasure at present than to get on Board of one of these ships and If your Honour will Be so good as to hear to these few Lines that we have pen’d and grant us an Answer If not too Much trouble And In so Doing you will most kindly oblide Your Most Humble Servants that would willingly Serve [for our?] Country; Sir your Most affectionate Subject [torn: word missing]
John Steward of CapcodWillim. Barnett of NantuckettRobert Wright of NantuckettRichard Noldforth of Bostonyour Humble servants
 
Addressed: for / The / Honourable Dr. Frankling / Ambasandor for the 13 united / States of America at / Paris in France
Notation: Petition of several men St. Mallow’s Prison April. 19. 79
